DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s amended submission filed on 12/20/2021.  Currently claims 1-20 are pending and claims 1, 9, and 17 are independent.  Claims 1, 9, and 17 have been amended from the original claim set dated 4/30/2020.  No claims have been added or cancelled.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  

		
	
		
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-8) are directed to a statutory category, namely a system/machine.  Claim 9 and its dependent claims (claims 10-16) are directed to a statutory category, namely a method.  Claim 17 and its dependent claims (claims 18-20) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1, 9, and 17, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the process of maintaining a reserve workforce for airline operations.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that operations manager or schedule manager might perform for a commercial airline.  The abstract elements of claims 1, 9, and 17, recite in part “Receive scheduled flights…Receive crew 
Step 2A (Prong 2):  Independent claims 1, 9, and 17, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do 
  Additionally, dependent claims 2-8, 10-16, and 18-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 9, and 17, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Controller…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the process of maintaining a reserve workforce for airline operations) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0024].  These claims also include the additional element which recites in part “transmit the quantity” however this again is not significantly more than the abstract idea because it is merely extra solution activity (See MPEP 2106.05 (g)). 
Additionally, dependent claims 2-8, 10-16, and 18-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jacobs et al. (USPGPUB 2014/0257900).
Regarding claims 1, 9, and 17 (Amended), Jacobs discloses a reserve system (Jacobs ¶30 - crew planning system 115) comprising: a controller (Jacobs ¶37 -  crew planning system 115 modules (e.g., reserve forecasting module 145 and/or optimization module 147) are software modules configured to enable online functions… crew planning system 115 modules may include any hardware and/or software suitably configured to receive requests from client 110 via Internet server 125 and application server 142) configured to: receive a quantity of scheduled flights for an aircraft family or aircraft type for each day in a future time period; receive a crew-grouping associated with the aircraft family or aircraft type (Jacobs ¶30 - The data may include operational data (e.g., schedules, resources, routes, operational alerts, weather, etc.), human resource data (for example, on-duty and off-duty days for pilots and flight attendants), passenger data, cost data, forecasts, historical data, verification data, asset (e.g., airplane) data, inventory (e.g., airplane seat) data, legal/regulatory data, authentication data, demographic data, transaction data, or any other suitable information discussed herein); receive a historical data set associated with the crew-grouping for a previous time period, the historical data set including a quantity of actual flights per day for the crew-grouping and a quantity of actual used reserve of the crew-grouping per day for the aircraft family or aircraft type (Jacobs ¶49 - a data source or component database of CDR 150 includes, but is not limited to: historical line holder crew usage and assignments by (i) base, (ii) equipment, and (iii) seat (for example, position information such as Captain or First Officer); historical reserve crew staffing levels and usage by (i) base, (ii), equipment, and (iii) seat; historical crew and reserve crew sick calls and/or no-shows; pilot status change (PSC) levels (for example, for long term disability); new hire information; retirement information, short-call reserve levels; long-call reserve levels; training times for crew members; vacation information; and/or the like); determine a quantity of forecasted reserve for the crew-grouping for the quantity of scheduled flights in the future time period (Jacobs ¶ABS - The system forecasts anticipated reserve demand levels, and determines suitable reserve staffing approaches to meet anticipated reserve demand. The forecasting is based upon probabilistic distribution models which take into account variability associated with reserve demand for a particular day) based on: (a) an interquartile range (IQR) of values in the historical data set for the quantity of actual used reserve of the crew-grouping per day for the aircraft family or aircraft type (Jacobs ¶77 - In reserve forecasting module 145, because the deterministic equivalent constraint is derived from the cumulative distribution function, it can be shown to represent a concave function for .alpha..sub.t greater than 0.5. Accordingly, reserve forecasting module 145 may generally be utilized to obtain and/or consider solutions that have a reliability of at least 50% on any day of the crew month); or (b) the quantity of scheduled flights per day in the future time period and a transformed interquartile range (IQRT) of a plurality of data points associated with the historical data set; and transmit the quantity of forecasted reserve to a crew rostering system in communication with the reserve system; and assign, via the crew roster system, crew members to reserve duties based upon the quantity of forecasted reserve (Jacobs Fig. 2C – 230 - Jacobs ¶91 - With reference specifically to FIG. 2C, in an embodiment a method 200 for reserve planning comprises forecasting a reserve demand including a mean and standard deviation (step 210), optimizing a risk-based solution to meet the reserve demand (step 220), and evaluating the solution (step 230) {i.e. assign reserve crew/implement}. Feedback regarding the efficacy of the selected solution may be utilized as an input to refine future demand forecasts (step 240)); wherein each of the plurality of data points comprises the quantity of actual used reserve of the crew-grouping per day and the quantity of actual flights per day associated with the quantity of actual used reserve of the crew-grouping per day (Jacobs ¶29 - Turning now to FIG. 1, in accordance with various embodiments, a user 105 may perform tasks such as requesting, retrieving, receiving, updating, analyzing and/or modifying data. User 105 may also perform tasks such as initiating, manipulating, interacting with or using a software application, tool, module or hardware, and initiating, receiving or sending a communication. User 105 may interface with Internet server 125 via any communication protocol, device or method discussed herein, known in the art, or later developed. User 105 may be, for example, a member of a crew planning organization, a member of an operations research or systems analysis organization, a downstream system, an upstream system, a third-party system, a system administrator, and/or the like).
Regarding claims 2, 12, and 18, Jacobs discloses the crew-grouping includes a rank and a base (Jacobs ¶120 - In FIG. 4, results of operation of an embodiment of crew planning system 115 are presented for an exemplary December month of flight schedule data for a group of pilots for example, AirBus captains) based out of a particular city (for example, Philadelphia).
Regarding claims 3, 11, and 19, Jacobs discloses the crew-grouping further includes one or more technical qualifications (Jacobs ¶49 - historical line holder crew usage and assignments by...(ii) equipment {i.e. technical qualifications}  …historical reserve crew staffing levels and usage by…(ii), equipment {i.e. technical qualifications}).
Regarding claims 4, 13, and 20, Jacobs discloses the quantity of forecasted reserve is further based on an outlier upper threshold for the IQR or a transformed outlier upper threshold for the IQRT (Jacobs ¶95 - In various embodiments, reserve forecasting module 145 is configured to detect and/or account for outliers in the historical data. In one embodiment, in reserve forecasting module 145, an observation is defined as an outlier if it skews the average calculation by more than a selected percentage, for example 2%, 3%, 4%, 5%, and/or 10%. Reserve forecasting module 145 utilizes an iterative scheme to remove outlier observations).
Regarding claims 5, 14, Jacobs discloses the controller is further configured to determine a coefficient of determination for a continuous linear regression model fitted Reserve forecasting module 145 fits a linear regression model of ODP as a function of block hour and the specified indicator variables (step 213). Regression results include the coefficients for the block hour and each indicator variable as well as the intercept. Using the calibrated coefficients, reserve forecasting module 145 utilizes the regression equation to estimate the mean forecast of the open duty periods (ODP) (step 214)).
Regarding claim 6, Jacobs discloses the controller is further configured to plot the plurality of data points and to fit the continuous linear regression model to the plurality of data points (Jacobs ¶87 - Reserve forecasting module 145 uses regression to create forecast output. In an embodiment, forecast output comprises the mean and standard deviation of ODP. In reserve forecasting module 145, in one regression model, a linear function of ODP is fitted).
Regarding claims 7, 16, Jacobs discloses the controller is configured to, when the coefficient of determination is at least a coefficient threshold, determine the quantity of forecasted reserve based on the quantity of scheduled flights per day in the future time period and the IQRr of the plurality of data points associated with the historical data set (Jacobs ¶69 - For example, past experience may indicate that an airline needs an average of 50 reserve pilots to service flights on a particular day, such as on the July 4.sup.th holiday. However, past experience also indicates that the expected reserve demand associated with that day has a large variance. It will be appreciated that a different level of reserve staffing will be needed for a particular day when the standard deviation is larger (for example, +/-20 reserves) as compared to when the standard deviation is smaller (for example, +/-5 reserves). When the variance is small, providing reserve staffing approximately equal to an expected reserve demand may work well. However, as the variance of the expected reserve demand increases {i.e. above threshold}, the likelihood of not covering the schedule also increases, leaving the carrier at risk of having a crew shortage that results in costly cancellations. In accordance with principles of the present disclosure, in various embodiments crew planning system 115 is configured to account for such risks, allowing a crew planner to control risk exposure, for example by varying the acceptable risks on a daily basis across the crew month).
Regarding claims 8, 15, Jacobs discloses the controller is configured to, when the coefficient of determination is less than a coefficient threshold, determine the quantity of forecasted reserve based on the IQR of the values in the historical data set for the quantity of actual used reserve of the crew-grouping per day for the aircraft family or aircraft type (Jacobs ¶69 - For example, past experience may indicate that an airline needs an average of 50 reserve pilots to service flights on a particular day, such as on the July 4.sup.th holiday. However, past experience also indicates that the expected reserve demand associated with that day has a large variance. It will be appreciated that a different level of reserve staffing will be needed for a particular day when the standard deviation is larger (for example, +/-20 reserves) as compared to when the standard deviation is smaller (for example, +/-5 reserves). When the variance is small {i.e. below threshold}, providing reserve staffing approximately equal to an expected reserve demand may work well. However, as the variance of the expected reserve demand increases, the likelihood of not covering the schedule also increases, leaving the carrier at risk of having a crew shortage that results in costly cancellations. In accordance with principles of the present disclosure, in various embodiments crew planning system 115 is configured to account for such risks, allowing a crew planner to control risk exposure, for example by varying the acceptable risks on a daily basis across the crew month).
Regarding claim 10, Jacobs discloses the aircraft is an aircraft type (Jacobs ¶114 – based at least in part on equipment (for example, Airbus 320 vs. Boeing 737) {i.e. aircraft type}).


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant argues that the claimed invention is further integrated into a practical application by addressing the assignment of reserve crew members aspect of the claimed invention.  While this customizable aspect might be an improvement to the business process managing airline staffing levels, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance.  Specifically, the claimed invention needs to have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  With the additional elements identified above, the claims as written do fail to effectively integrate the abstract idea into a practical application.
Regarding the 35 USC § 102 on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to assigning crew members.  In light of this amendment, Examiner agrees that the original reference did not cite to this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, the prior art of record was found to teach these limitations and is now cited (Jacobs as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  
Additionally, applicant argues that the cited prior art fails to disclose using an interquartile range of distribution when establishing a reserve crew amount.  Examiner finds this unpersuasive because “interquartile range” is interpreted to mean the middle 50% of a distribution and [0066], [0077] and Figs 2B and 3A of Jacobs is interpreted to disclose as much.  Specifically, [0066], [0077], and Figs 2B and 3A discuss the reserve distribution for any given time and the forecasting module forecasts crew reserves to cover anywhere between 0 and 100% reliable.  Specifically, [0077] identifies 50% reliable which is interpreted to be equivalent to at least the middle 50% of the potential distribution.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624